Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed 06/23/2022, wherein claim 15 was amended and claim 18 was added.
	Claims 15-18 are pending.
Election/Restrictions 
	Applicant elected Group V in the reply filed on 3/23/2022.
	Claims 15-18 are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Abstract Objections
	Applicant’s amendment that deletes the phrase “The present disclosure discloses a novel” and adds “(I)” following “formula,” is sufficient to overcome the objections to the specification.

Claim Objections
	Applicant’s amendment to claim 15 that adds “(I)” following the term “formula” is sufficient to overcome this objection.
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN106905159 (PTO-892) in view of US 2003/0236202 to Geelings (PTO-892), as evidenced by Healthline (PTO-892) and WebMD (PTO-892).

CN ‘159 teaches compounds of formula (I), 
    PNG
    media_image1.png
    124
    276
    media_image1.png
    Greyscale
 (Original document, claim 1, 2nd paragraph of Background technique, 2nd paragraph of Content of the Invention ).
This compound is an antioxidant that scavenges free radicals and treats Alzheimer’s disease, cardiovascular and cerebrovascular diseases, and is used as an anti-aging drug, a drug for the treatment of diabetic complications and more (3rd and 4th paragraph of Content of the Invention, 1st paragraph of Background technique).  
While CN ‘159 teaches, 
    PNG
    media_image1.png
    124
    276
    media_image1.png
    Greyscale
, it differs from that of the instantly claimed methods in that it does not teach, 
    PNG
    media_image2.png
    84
    314
    media_image2.png
    Greyscale
or administration of 8.8 mg/kg of body weight per day of the compound.  
Geelings ‘202 teaches the use of phenolic compounds and derivatives thereof for protection against neurodegenerative diseases.  (title, abstract, paragraph 29).  

The phenolic compounds are 
    PNG
    media_image3.png
    179
    115
    media_image3.png
    Greyscale
 (pg. 12, claim 10).  These compounds treat diseases of the brain and nervous system that are thought to involve free radical processes and oxidative damage (paragraph 4).
The appropriate quantities of active substances suitable for administration may vary as a function of the particular field of therapy.  In general, the active substance concentration in a single dose formulation is 5% to 95% of the total formulation (paragraph 60, Examples 5-8 on pages 9-10).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify 
    PNG
    media_image4.png
    124
    276
    media_image4.png
    Greyscale
 of CN ‘159 by adding a methylene group, as taught by Geelings ‘202, to arrive at 
    PNG
    media_image2.png
    84
    314
    media_image2.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to modify 
    PNG
    media_image4.png
    124
    276
    media_image4.png
    Greyscale
 of CN ‘159, by adding a methylene group, with a reasonable expectation of success, because Geelings ‘202 teaches similar phenolic compounds wherein R1 is OCOalkyl, and wherein the alkyl group can comprise 2-22 carbons.  Furthermore, the compounds are of such close structural similarity that one of ordinary skill in the art would expect them to have similar properties.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). See MPEP 2144.09.

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to administer the compounds of CN ‘159 in an amount of 8.8mg/kg/day, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to administer the compounds of CN ‘159 in an amount of 8.8mg/kg/day, with a reasonable expectation of success, because Geelings ‘202 teaches that similar phenolic compounds for the treatment of neurodegenerative diseases caused by oxidative stress, are administered in formulations comprising 5-95% of the compound and that appropriate quantities of active substances suitable for administration may vary as a function of the particular field of therapy.   Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
As evidenced by Healthline, brain fog is a symptom of Alzheimer’s disease (pg. 4).  
As evidenced by WebMD, loss of memory and mood swings are symptoms of Alzheimer’s disease.
While the prior art does not explicitly teach brain fatigue, as evidenced by Healthline and WebMD, brain fatigue, memory loss and mood swings are known to be associated with Alzheimer’s disease.  Thus, in view of the teachings of Healthline and WebMD, the patient populations appear to be the same. 
NEW REJECTIONS
	The below new grounds of rejection and objection, are necessitated by Applicant’s amendment, wherein the abstract was amended and claim 18 was added.

Abstract
The abstract of the disclosure is objected to because it is a confusing, run-on sentence.  It is particularly confusing that the compound is referred to by both its chemical name and its structure without any correlation.  In fact, the abstract states the chemical name and then states “and in particular, a compound of formula (I).”  Since the chemical name and the compound of formula (I) are the same, how can it be “in particular?”  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CN106905159 (PTO-892) in view of US 2003/0236202 to Geelings (PTO-892) as applied to claims 15-17 above, and further in view of US 2020/0129572 to Rogulja (effective filing date 07/07/2017, PTO-892).
CN ‘159 and Geelings ‘202 are applied as discussed in the above 35 USC 103 rejection.
CN ‘159 further teaches 
    PNG
    media_image1.png
    124
    276
    media_image1.png
    Greyscale
as a new antioxidant that scavenges free radicals and is useful for treating a physiological change or disease associated with oxygen radicals (pgs. 1, 4,  3rd and 4th paragraph of Content of the Invention, 1st paragraph of Background technique).  
	While CN ‘159 and Geelings ‘202 teach a method for relieving brain fatigue by administering a compound of formula (I), they differ from that of the instantly claimed invention in that they do not teach brain fatigue caused by sleep deprivation.  
	Rogulja ‘572 teaches methods for treating damage induced by sleep deprivation by administering to a subject in need thereof, an agent that reduces reactive oxygen species (title, abstract, pg. 30, claims 10, 14, 15).   
	Agents refer to chemical compounds, mixtures of chemical compounds, e.g., small organic or inorganic molecules and others (paragraph 135).
	Antioxidants are agents effective in countering the accumulation of reactive oxygen species and are defined as molecules that inhibits and/or reduce the oxidation of other molecules (paragraphs 112, 135).  
	Sleep deprivation increases reactive oxygen species that is ameliorated by administration of an agent that reduces reactive oxygen species.  Reducing reactive oxygen species in a sleep deprived individual reverses damage associated with sleep deprivation (paragraph 96).  Lack of adequate sleep affects the ability to learn and retain information, loss of memory and more (paragraph 101).
	
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the antioxidant of Rogulja ‘572  with the antioxidant of formula (I) of CN ‘159 and Geelings ‘202 to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the antioxidant of Rogulja ‘572  with the antioxidant of formula (I) of CN ‘159 and Geelings ‘202, with a reasonable expectation of success, because Rogulja ‘572 teaches methods for treating damage induced by sleep deprivation by administering to a subject in need thereof, an agent that reduces reactive oxygen species, and CN ‘159 and Geelings ‘202 teach 
    PNG
    media_image2.png
    84
    314
    media_image2.png
    Greyscale
as a new antioxidant that scavenges free radicals and is useful for treating a physiological change or disease associated with oxygen radicals.  Furthermore, substituting equivalents (antioxidants) known for the same purpose (reducing reactive oxygen species) is prima facie obvious, see MPEP 2144.06.


RESPONSE TO ARGUMENTS
35 U.S.C. 103 over CN106905159 (PTO-892) in view of US 2003/0236202 to Geelings, as evidenced by Healthline and WebMD
	Applicant argues, regarding the addition of the methylene group, that “this methylene is significant and will unexpectedly affect working mechanism of the substance in the body of patient.”  
This argument is not persuasive.  Applicant has not provided unexpected results or documentation to substantiate this argument.  As recited in the above rejection, adding a methylene group to the compound of CN ‘159 is prima facie obvious because homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09.
Applicant argues, regarding the methylene group, that the compound of instant formula (I) is produced in a method that is distinct from the compound of CN ‘159, and that “The addition of methylene between the positions 1’ and 2’ of CN ‘159-I changes the metabolic product directly from lactic acid to ß-hydroxybutyric acid.  The properties of ß-hydroxybutyric acid and lactic acid are significantly different from each other.”
This argument is not persuasive.  First, this argument is not commensurate in scope with the claimed invention; the claimed invention is directed toward a method of relieving brain fatigue with a compound of formula (I).  The instant claims are not process claims or product-by-process claims.  Second, instant claims 15-17 are rejected over the combination of CN ‘159 and Geelings ‘202, to arrive at the instant methods and the instant compound of formula (I).  One of ordinary skill in the art would have been motivated to combine the teachings of CN ‘159 and Geelings ‘202 by modifying 
    PNG
    media_image4.png
    124
    276
    media_image4.png
    Greyscale
 of CN ‘159, to add a methylene group, to arrive at 
    PNG
    media_image2.png
    84
    314
    media_image2.png
    Greyscale
,because Geelings ‘202 teaches similar phenolic compounds, 
    PNG
    media_image3.png
    179
    115
    media_image3.png
    Greyscale
, wherein R1 is OCOalkyl, and wherein the alkyl group can comprise 2-22 carbons.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “Geelings though discloses that the carbon number of alkyl of OCOalkyl can be 2-22, it in fact does not teach the same for hydroxyalkyl of OCOhydroxyalkyl.” 
This argument is not persuasive. Geelings is relied upon to teach that similar phenolic compounds to those taught by CN ‘159, can have alkyl chain length variations following the “-OC(O)-“ group.  Thus, as stated in the above rejection, is it prima facie obvious for one of ordinary skill in the art, to vary the alkyl chain length by adding a methylene group  to 
    PNG
    media_image4.png
    124
    276
    media_image4.png
    Greyscale
, to arrive at 
    PNG
    media_image2.png
    84
    314
    media_image2.png
    Greyscale
.  Furthermore, it is prima facie obvious to add a methylene group to the compound of CN ‘159 because homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Applicant argues that CN ‘159 and Geelings both fail to disclose relieving brain fatigue and that  CN ‘159 and Geelings are targeted to treat chronic degenerative disease that requires long-term use of neuroprotective drugs.
This argument is not persuasive.  As stated in the above rejection, while the prior art does not explicitly teach brain fatigue, as evidenced by Healthline and WebMD, brain fatigue, memory loss and mood swings are known to be associated with Alzheimer’s disease.  Thus, in view of the teachings of Healthline and WebMD, the patient populations appear to be the same, and the combination of CN ‘159 and Geelings do teach a method of relieving brain fatigue by administering a compound of formula (I) since brain fatigue, memory loss and mood swings are known to be associated with Alzheimer’s disease. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622